Citation Nr: 0301232	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to March 13, 1990, 
for the grant of service connection for bipolar affective 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from November 1958 to 
September 1961.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (MROC) in Wichita, Kansas, which 
granted service connection for bipolar affective disorder 
and assigned a 100 percent rating for the that disorder, 
effective as of March 13, 1990.  The veteran appealed this 
decision, contending that the effective date of the grant 
of service connection should be September 13, 1979, the 
date of his original claim for service connection.  

In previous decisions, both the RO and the Board have 
addressed the veteran's contentions that there was clear 
and unmistakable error (CUE) in a 1980 rating decision 
that denied service connection for a nervous condition.  
The veteran's submissions do not show that he has timely 
appealed the CUE issue.  Thus, the only issue currently on 
appeal is the issue of entitlement to an earlier effective 
date for the grant of service connection for bipolar 
affective disorder.  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000. 

2.  In December 2001, the RO issued a rating decision 
granting service connection for bipolar affective disorder 
and assigned a 100 percent rating, both with an effective 
date of March 13, 1990, the date of the reopened claim of 
service connection for a psychiatric disability. 

3.  The veteran first filed a claim for service connection 
for a psychiatric disability on September 13, 1979.  That 
claim was denied by the RO in a rating decision in January 
1980; the veteran was notified of the decision but did not 
timely appeal, thus the claim became final and remained so 
until it was reopened on March 13, 1990.  

4.  Evidence received at the time the veteran reopened his 
claim in March 1990 includes medical evidence of a 
confirmed diagnosis of bipolar affective disorder and 
medical evidence of a nexus between that disorder and the 
veteran's active service. 


CONCLUSION OF LAW

The requirements for an effective date prior to March 13, 
1990, for the grant of service connection for bipolar 
affective disorder have not been met.  38 U.S.C.A. § 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The appellant has theorized that the proper effective date 
for his grant of service connection for bipolar affective 
disorder is September 13, 1979, when he filed his initial 
claim for a nervous disorder.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by VA.  In pertinent part, this law redefines 
the obligations of the VA with respect to the duty to 
assist. 

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"provisions of this rule merely implement the VCAA, and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are 
likewise satisfied. 

Pursuant to the VCAA, VA has a duty to notify the veteran 
and his representative of any information and evidence 
necessary to substantiate a claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156(b)).  Further, VA has a 
duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim, although the ultimate 
responsibility for furnishing evidence rests with the 
veteran.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)). 

From a review of the record, the Board finds that VA's 
redefined duty to assist as set forth in the VCAA has been 
fulfilled by the RO in adjudicating the effective date 
claim.  During the course of this appeal, the veteran has 
been provided adequate notice as to the evidence needed to 
substantiate his claim for entitlement to an earlier 
effective date for establishment of service connection for 
bipolar affective disorder.  The discussions as contained 
in the rating decision, the statement of the case, and 
specifically in correspondence to the veteran from the RO 
about the VCAA, dated in January 2002, have provided him 
with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  In the August 2002 statement of the case, the 
veteran was given the laws with regard to earlier 
effective dates.  Additionally, he was specifically 
informed of the VA's duty to notify him and the duty to 
assist and what actions the veteran should do and what 
actions the VA would undertake.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements including advising him 
what actions he is responsible for and what the VA would 
do.  Accordingly, the Board finds that the VA does not 
have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A. § 5103A (West 1991 & Supp. 2002).  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to 
assist the veteran in substantiating his claim has been 
identified and obtained.  The evidence of record includes 
the veteran's service medical records from active duty, 
records of treatment following service, reports of VA 
rating examinations, testimony and personal statements 
offered in support of his claim.  The veteran was invited 
to identify additional evidence, but has identified no 
such evidence and instead he has submitted argument from 
his attorney which has been associated with the claim.  
The Board is unaware of any additional relevant evidence 
which is available in connection with this appeal, and 
concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate 
the veteran's claim.  The attorney has indicated in a 
November 2002 statement that there is no additional 
evidence or argument to submit.  Thus, the obligation that 
the RO provide the claimant with any notice about how the 
responsibilities are divided between VA and the claimant 
in obtaining evidence are met.  The Board finds that no 
further assistance to the veteran regarding development of 
evidence is required, and would otherwise be unproductive.  
Consequently, the Board finds that additional development 
of this matter, including development for a medical 
opinion is not necessary.  38 U.S.C.A. § 5103A(d)(1)) 
(West 1991 & Supp. 2002).  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

II. Effective Date Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 3.400 (2001).  Unless specifically 
provided otherwise, the effective date of an award of 
service connection based on an original claim or a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  

The current claim for bipolar affective disorder was 
received in March 1990.  An earlier claim for service 
connection for psychiatric disorder was previously and 
finally disallowed in January 1980, with notice of that 
denial sent to the veteran in February 1980.  

As such, the claim had been finally disallowed, and was 
subject to reopening only upon the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  In this case, a later 
determination was made that VA treatment records, which 
had clearly not been of record at the time of the 1980 
decision, were new and material evidence.  The RO 
consequently reopened the veteran's claim of service 
connection for bipolar affective disorder based upon the 
receipt of that evidence, and ultimately granted that 
claim, awarding service connection for bipolar affective 
disorder, effective from March 1990, in December 2001.  

Under 38 C.F.R. § 3.400(q)(1)(ii) (2001), the effective 
date of an award based upon new and material evidence 
received after final disallowance is the date of the 
receipt of the new claim or date entitlement arose, 
whichever is later.  With a reopened, claim, the effective 
date is the date entitlement arose or the date of claim, 
which ever is later.  See 38 C.F.R. § 3.400(q)(1)(ii),(r).  
In this case, the date of claim is March 13, 1990.  

Statutory and regulatory provisions require that VA look 
to all communications from the veteran which may be 
interpreted as applications or claims - both formal and 
informal - for benefits.  In particular, the VA is 
required to identify and act on informal claims for 
benefits.  See generally 38 U.S.C.A. § 5110(b)(3) (West 
1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2001); see also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a) (2001). 

In this regard, the Board recognizes that the date of a VA 
outpatient or hospital examination or the date of hospital 
admission to a VA or uniformed services hospital, or the 
date of the veteran's admission to a non-VA hospital, 
where the veteran was maintained at VA expense, will be 
accepted as the date of receipt of a claim under certain 
circumstances.  See 38 C.F.R. § 3.157(b)(1) (2001).  
However, the cited regulation is predicated on claims for 
increase involving a prior allowance of a claim for 
pension or compensation, disallowance of a formal claim 
for compensation for the reason that the service-connected 
disability is not compensable in degree, prior 
disallowance of a claim for compensation or pension by a 
retired member of a uniformed service due to receipt of 
retired pay, or prior disallowance of pension on the basis 
that the disability was not permanently disabling.  38 
C.F.R. § 3.157(b) (2001).  In this case, the effective 
date for a claim for increase is not at issue and there 
was no adjudication of the type required by 38 C.F.R. § 
3.157(b).  Thus, in the absence of fulfillment of the 
requirements of 38 C.F.R. § 3.157(b), application of 38 
C.F.R. § 3.157(b)(1) is not appropriate.

A review of the case discloses that the veteran's original 
claim for service connection for manic depressive disorder 
and or personality disorder was received and denied in 
September 1979.  Records obtained from the VA medical 
center show that he was diagnosed as having bipolar 
affective disorder while he was an inpatient at a VA 
domiciliary.  All of the VA treatment records which 
comment on the onset of the veteran's bipolar affective 
disorder show that it was first discovered when the 
veteran was an inpatient at the domiciliary.  There is 
also an October 2001 VA medical examination report with an 
opinion statement that the RO considered in granting 
service connection for bipolar affective disorder which 
essentially related the veteran's current diagnosis to 
behaviors manifest in service.

No further correspondence that could be construed as an 
attempt to reopen the claim was received from the veteran 
about a psychiatric disorder between the date of the 
denial of his claim in 1980 and his attempt to reopen the 
claim in March 1990.

The Board agrees with the findings and conclusions made by 
the RO regarding the date of the reopened claim; 
specifically, that there was no claim between the time of 
the denial in 1980 and March 13, 1990.  These findings 
entitle the veteran to an effective date for the award of 
service connection that coincides with the date of receipt 
of the reopened claim that was the basis for the current 
grant.  3.400(q)(1)(ii).  The date of receipt of that 
claim was March 13, 1990.

The Board has reviewed all evidence of record to ascertain 
the earliest possible effective date.  See also Hazan v. 
Gober, 10 Vet. App. 511, 518 (1997).  However, even the 
most a liberal application of the appropriate law compels 
a conclusion that the veteran's claim must fail.  Where 
the law and not the evidence is dispositive, the appeal 
must be terminated or denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the veteran is entitled to 
an effective date of March 13, 1990, and no earlier, for 
the award of service connection for bipolar affective 
disorder.  The veteran is not entitled to an earlier 
effective date for the award of service connection for 
bipolar affective disorder.


ORDER

An effective date prior to March 13, 1990, for the grant 
of service connection for bipolar affective disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

